  Case 17-22831         Doc 41     Filed 10/11/18 Entered 10/11/18 10:11:01              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-22831
         WILLIAM RODRIGUEZ

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/31/2017.

         2) The plan was confirmed on 09/18/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/21/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 09/11/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-22831        Doc 41        Filed 10/11/18 Entered 10/11/18 10:11:01                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $4,365.00
       Less amount refunded to debtor                             $242.50

NET RECEIPTS:                                                                                      $4,122.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,172.64
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $185.76
    Other                                                                     $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,380.16

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AFNI INC                          Unsecured         138.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC               Unsecured         500.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP                Unsecured         895.00           NA              NA            0.00       0.00
CHARTER ONE BANK                  Unsecured         350.00           NA              NA            0.00       0.00
CHRIST HOSPITAL                   Unsecured         497.84           NA              NA            0.00       0.00
CITIBANK                          Unsecured         500.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         100.00      1,269.00        1,269.00           0.00       0.00
COMMONWEALTH EDISON               Unsecured         185.00           NA              NA            0.00       0.00
DIRECTV LLC                       Unsecured            NA         160.25          160.25           0.00       0.00
FIRST INVESTORS FINANCIAL SVC     Unsecured      9,332.00     16,281.96        16,281.96           0.00       0.00
ISAC                              Unsecured     11,417.00     33,608.81        33,608.81           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         435.00        435.61          435.61           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         415.00           NA              NA            0.00       0.00
LITTLE COMPANY OF MARY            Unsecured         347.18           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured      1,500.00            NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured         100.00           NA              NA            0.00       0.00
NAVIENT                           Unsecured      7,324.00            NA              NA            0.00       0.00
NAVIENT                           Unsecured      4,480.00            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured          81.00         81.11           81.00           0.00       0.00
SANTANDER CONSUMER USA            Secured        2,875.00     10,074.83         9,795.00        168.10     574.24
SANTANDER CONSUMER USA            Unsecured      6,920.00            NA           279.83           0.00       0.00
SPRINT NEXTEL                     Unsecured         574.00           NA              NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     21,095.00     63,200.01        63,200.01           0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured     10,481.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      9,801.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      7,764.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      6,695.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      6,446.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      5,554.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,210.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,234.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 17-22831          Doc 41     Filed 10/11/18 Entered 10/11/18 10:11:01                      Desc Main
                                       Document Page 3 of 3



 Scheduled Creditors:
 Creditor                                        Claim           Claim        Claim         Principal        Int.
 Name                                Class     Scheduled        Asserted     Allowed          Paid           Paid
 US DEPT OF ED/NAVIENT            Unsecured          423.00             NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                 Interest
                                                               Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00             $0.00                    $0.00
       Mortgage Arrearage                                         $0.00             $0.00                    $0.00
       Debt Secured by Vehicle                                $9,795.00           $168.10                  $574.24
       All Other Secured                                          $0.00             $0.00                    $0.00
 TOTAL SECURED:                                               $9,795.00           $168.10                  $574.24

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                  $0.00                 $0.00                $0.00
        All Other Priority                                        $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                  $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $115,316.47                    $0.00                $0.00


Disbursements:

         Expenses of Administration                                $3,380.16
         Disbursements to Creditors                                  $742.34

TOTAL DISBURSEMENTS :                                                                               $4,122.50


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/11/2018                             By:/s/ Tom Vaughn
                                                                             Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
